DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, and their dependents thereof, are allowed because the closest prior art, Lue et al. (US Patent No. 11,181,634) discloses systems and methods of intelligent weather sensing using deep learning convolutional neural networks, Orejas et al. (US Pub No. 2018/0024248) discloses systems and methods for nequick modeling using neural networks, either alone or in combination, fail to disclose a GNSS processor architecture for processing GNSS receiver signal data, the processing architecture comprising: a processor; and a memory unit in communication with the processor via a communication infrastructure and configured to store processor-readable instructions; wherein, when executed by the processor, the processor-readable instructions cause the processor to: receive RF signal data associated with a class of RF environment; provide the RF signal data to a neural network for classification of the RF signal data as belonging to a pre-defined type of RF environment; using the neural network, classify the RF signal data as belonging to a pre-defined type of RF environment; and apply an interference mitigation technique corresponding to the type of RF environment that has been classified.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646